Exhibit 10.2

 

 

STOCKHOLDERS AGREEMENT

Dated as of September 18, 2017

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 1.

   Definitions      1  

Section 2.

   Voting Agreement      6  

Section 3.

   Proxies      7  

Section 4.

   Standstill and Transfer Restrictions      7  

Section 5.

   Representations and Warranties      10  

Section 6.

   Miscellaneous      11  



--------------------------------------------------------------------------------

THIS STOCKHOLDERS AGREEMENT is made and entered into as of September 18, 2017,
by and among TD Ameritrade Holding Corporation, a Delaware corporation (the
“Company”), Rodger O. Riney, as Voting Trustee (in such capacity, the “Voting
Trustee”) of the Rodger O. Riney Family Voting Trust U/A/D 12/31/2012 (the
“Trust”), created under the Voting Trust Agreement dated December 31, 2012, as
amended on January 21, 2016 (the “Voting Trust Agreement”), and any Permitted
Transferee that becomes a party to this Agreement by executing and delivering a
joinder to this Agreement in the form attached hereto as Exhibit A.

RECITALS

WHEREAS, in connection with the consummation of the transactions contemplated by
the Agreement and Plan of Merger, dated as of October 24, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Merger
Agreement”), by and among Scottrade Financial Services, Inc., a Delaware
corporation (“Scottrade”), the Voting Trustee, the Company and Alto Acquisition
Corp., a Delaware corporation and wholly owned subsidiary of the Company, the
parties hereto desire to enter into this Agreement in order to establish certain
rights, restrictions and obligations of the Voting Trustee and its Permitted
Transferees, as well as to set forth certain corporate governance, liquidity,
and other arrangements relating to the Company and its securities.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations, warranties and agreements contained herein, and other good and
valid consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties to this
Agreement hereby agree as follows:

Section 1. Definitions.

(a) As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” of a Person is any Person that directly or indirectly controls, is
controlled by, or is under common control with such specified Person, and
“Affiliated” shall have a correlative meaning; provided, however, that solely
for purposes of this Agreement, notwithstanding anything to the contrary set
forth herein, (A) neither the Company nor any of its subsidiaries shall be
deemed to be an Affiliate of any Riney Party or any party to the Existing
Stockholders Agreement, and (B) no Riney Party or any party to the Existing
Stockholders Agreement shall be deemed to be an Affiliate of the Company, solely
by virtue of (i) such party’s ownership of Common Stock or its being a party to
this Agreement or (ii) any other action taken by such party’s or its respective
Affiliates which is expressly required or contemplated under this Agreement, in
each case in accordance with the terms and conditions of, and subject to the
limitations and restrictions set forth in, this Agreement (and irrespective of
the characteristics of the aforesaid relationships and actions under applicable
Law or accounting principles). For purposes of this definition, the term
“control” (including the correlative meanings of the terms “controlled by” and
“under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of such Person, whether through the
ownership of voting securities, as trustee or executor, by contract or any other
means.



--------------------------------------------------------------------------------

“Agreement” means this Stockholders Agreement, as amended, modified or
supplemented from time to time, in accordance with the terms hereof, together
with any exhibits, schedules or other attachments hereto.

“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the SEC
under the Exchange Act; provided that (x) for purposes of determining Beneficial
Ownership, a Person shall be deemed to be the Beneficial Owner of any securities
which may be acquired by such Person pursuant to any agreement, arrangement or
understanding or upon the exercise of conversion rights, exchange rights,
warrants or options, or otherwise (irrespective of whether the right to acquire
such securities is exercisable immediately or only after the passage of time,
including the passage of time in excess of 60 days, the satisfaction of any
conditions, the occurrence of any event or any combination of the foregoing) and
(y) solely for purposes of this Agreement, notwithstanding anything to the
contrary set forth herein, neither any party to the Existing Stockholders
Agreement nor any Riney Party shall be deemed to have Beneficial Ownership of
securities owned by another party hereto or to the Existing Stockholders
Agreement, solely by virtue of (A) such party’s status as a party to this
Agreement or the Existing Stockholders Agreement, (B) the voting agreements and
proxies contained herein or therein or (C) any other action taken by such party
or any of its Affiliates which is expressly required or contemplated by the
terms of this Agreement or the Existing Stockholders Agreement, in each case in
accordance with the terms and conditions of, and subject to the limitations and
restrictions set forth in, this Agreement (and irrespective of the
characteristics of the aforesaid relationships and actions under applicable Law
or accounting principles). For purposes of this Agreement, a Person shall be
deemed to Beneficially Own any securities Beneficially Owned by its Affiliates
or any Group of which such Person or any such Affiliate is or becomes a member
or is otherwise acting in concert. “Beneficially Own,” “Beneficially Owned” and
“Beneficially Owning” shall have a correlative meaning. For the avoidance of
doubt, at any given time, the Voting Trustee shall be deemed to Beneficially Own
all Escrow Shares then held in the Escrow Account (as such term is defined in
the Escrow Agreement).

“Board” means the Board of Directors of the Company.

“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person.

“Certificate Holder” means any holder of Voting Trust Certificates.

“Chosen Courts” has the meaning set forth in Section 6(d)(ii).

 

-2-



--------------------------------------------------------------------------------

“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any securities issued in respect thereof, or in substitution therefor, in
connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.

“Company” has the meaning set forth in the Preamble.

“Derivative Contract” has the meaning set forth in Section 4(h).

“Escrow Agreement” means the Escrow Agreement, dated as of the date hereof, by
and among the Company, the Voting Trustee and U.S. Bank National Association.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC from time to time thereunder (or
under any successor statute).

“Existing Stockholders Agreement” means the Stockholders Agreement among the
Company, The Toronto-Dominion Bank (“TD”), J. Joe Ricketts and the other
stockholders party thereto, dated as of June 22, 2005, as amended, restated,
modified or supplemented from time to time, including as amended by the Letter
Agreement dated as of October 24, 2016, by and among the Company, TD and TD
Luxembourg International Holdings S.à.r.l.

“Governmental Entity” means any United States or foreign (i) federal, state,
local, municipal or other government, (ii) governmental or quasi-governmental
entity of any nature (including, without limitation, any governmental agency,
branch, department, official or entity and any court or other tribunal),
(iii) body exercising or entitled to exercise any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature, including, without limitation, any arbitral tribunal and self-regulatory
organizations, or (iv) any national securities exchange or national quotation
system.

“Group” shall have the meaning assigned to it in Section 13(d)(3) of the
Exchange Act; provided, however, that solely for purposes of this Agreement,
notwithstanding anything to the contrary set forth herein, neither any party to
the Existing Stockholders Agreement nor any Riney Party or any of their
respective Affiliates shall be deemed to be a member of a Group with each other
or each other’s Affiliates, in each case solely by virtue of the existence of
this Agreement or the Existing Stockholders Agreement or any action taken by a
party hereto or thereto or any such party’s Affiliates which is expressly
required or contemplated by the terms hereof or thereof, in each case in
accordance with the terms and conditions of, and subject to the limitations and
restrictions set forth in, this Agreement (and irrespective of the
characteristics of the aforesaid relationships and actions under applicable Law
or accounting principles).

“Laws” means, collectively, any applicable federal, state, local or foreign law
(statutory, common or otherwise), constitution, treaty, convention, ordinance,
code, rule, regulation, order, injunction, judgment, decree, ruling or other
similar requirement enacted, adopted, promulgated or applied by a Governmental
Entity.

“Letter Agreement” means the Letter Agreement, dated October 24, 2016, by and
among the Voting Trustee, Scottrade and the trusts named therein.

 

-3-



--------------------------------------------------------------------------------

“Merger Agreement” has the meaning set forth in the Recitals.

“Permitted Transferee” means any of the following direct or indirect transferees
of the Voting Trustee: (i) Rodger O. Riney; (ii) members of Rodger O. Riney’s
immediate family (including spouses of immediate family members) and immediate
family members of any such persons, (iii) estate planning vehicles and trusts
for the benefit of any of the foregoing and (iv) one or more entities wholly
owned by any such family member, estate planning vehicle or trust (all such
Persons set forth in the foregoing clauses (i)-(iv) and the Voting Trustee being
the “Riney Family Members”), in each case that becomes a party to and fully
subject to and bound by this Agreement to the same extent as the transferring
party by executing and delivering a joinder to this Agreement in the form
attached hereto as Exhibit A.

“Person” means any natural person, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, foundation,
unincorporated organization or government or other agency or political
subdivision thereof, or any other entity or Group comprised of two or more of
the foregoing.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among the Company, TD, TD Luxembourg International
Holdings S.à r.l., the Voting Trustee and the other stockholders described
therein.

“Representative” has the meaning set forth in Section 6(n).

“Riney Family Members” has the meaning set forth in Section 1(a).

“Riney Parties” means (i) the Voting Trustee and (ii) any Permitted Transferee
that is Transferred Common Stock in compliance with the terms of this Agreement.

“Scottrade” has the meaning set forth in the Recitals.

“SEC” means the Securities and Exchange Commission or any successor agency
administering the Securities Act and the Exchange Act at the time.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“TD” has the meaning set forth in Section 1(a).

“Termination Date” has the meaning set forth in Section 6(p)(i).

“Total Voting Power” means, at any time, the total number of votes then entitled
to be cast by holders of the outstanding Common Stock and any other securities
entitled to vote generally in the election of directors to the Board and not
solely upon the occurrence and during the continuation of certain specified
events.

“Transfer” means, when used as a noun, any direct or indirect, voluntary or
involuntary, sale, disposition, hypothecation, mortgage, encumbrance, gift,
pledge, assignment, attachment or other transfer (including the creation of any
derivative or synthetic interest, including a

 

-4-



--------------------------------------------------------------------------------

participation or other similar interest), whether by merger, testamentary
disposition, operation of law or otherwise, and entry into a definitive
agreement with respect to any of the foregoing and, when used as a verb, to
directly or indirectly, voluntarily or involuntarily, sell, dispose,
hypothecate, mortgage, encumber, gift, pledge, assign, attach or otherwise
transfer (including by creating any derivative or synthetic interest, including
a participation or other similar interest), whether by merger, testamentary
disposition, operation of law or otherwise, or enter into a definitive agreement
with respect to any of the foregoing. For purposes of this Agreement, the sale
of the interest of a party to this Agreement in an Affiliate of such party which
Beneficially Owns Voting Securities shall be deemed a Transfer by such party of
such Voting Securities unless such party retains Beneficial Ownership of such
Voting Securities following such transaction.

“Voting Securities” means, at any time, shares of any class of Capital Stock or
other securities of the Company, including the Common Stock, which are entitled
to vote generally in the election of directors to the Board and not solely upon
the occurrence and during the continuation of certain specified events, and any
securities convertible into or exercisable or exchangeable for such shares of
Capital Stock (whether or not currently so convertible, exercisable or
exchangeable or only upon the passage of time, the occurrence of certain events
or otherwise).

“Voting Trust Agreement” has the meaning set forth in the Preamble.

“Voting Trust Certificate” has the meaning set forth in Section 6(o).

“Voting Trustee” has the meaning set forth in the Preamble.

(b) In addition to the above definitions, unless the context requires otherwise:

(i) any reference to any statute, regulation, rule or form as of any time shall
mean such statute, regulation, rule or form as amended or modified and shall
also include any successor statute, regulation, rule or form, as amended, from
time to time;

(ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, in each case notwithstanding the
absence of any express statement to such effect, or the presence of such express
statement in some contexts and not in others;

(iii) references to “Section” or “Exhibit” are references to Sections of or
Exhibits to this Agreement unless otherwise indicated;

(iv) words such as “herein”, “hereof”, “hereinafter” and “hereby” when used in
this Agreement refer to this Agreement as a whole;

(v) references to “dollars” or “$” in this Agreement are to United States
dollars; and

(vi) references to “business day” mean any day other than a Saturday, a Sunday
or a day on which banks in New York, New York are authorized by Law or order to
be closed.

 

-5-



--------------------------------------------------------------------------------

Section 2. Voting Agreement.

The Riney Parties agree that:

(a) each of the Riney Parties shall vote, or cause to be voted, or execute
written consents with respect to, as applicable, all Voting Securities that it
Beneficially Owns in favor of the election of each candidate designated or
nominated for election pursuant to the Existing Stockholders Agreement, and in
favor of removal of each Person designated for removal in accordance with the
Existing Stockholders Agreement;

(b) none of the Riney Parties shall (i) nominate or designate, (ii) vote for, or
(iii) make, or in any way participate, directly or indirectly, in, any
“solicitation” of “proxies” to vote (as such terms are defined under Regulation
14A under the Exchange Act) or seek to advise or influence any Person with
respect to the voting of, any Voting Securities in respect of the election of,
any candidate for election or appointment as a director of the Company, except
as provided in the Existing Stockholders Agreement;

(c) each of the Riney Parties shall vote, or cause to be voted, or execute
written consents with respect to, all Voting Securities that it Beneficially
Owns, and shall take all other necessary or desirable actions within its control
(including voting for calling a meeting of stockholders of the Company,
attending all meetings in person or by proxy for purposes of obtaining a quorum,
voting to remove directors of the Company not designated in accordance with the
provisions of the Existing Stockholders Agreement and executing all written
consents in lieu of meetings, as applicable), to effectuate the provisions of
this Agreement; and

(d) none of the Riney Parties shall vote, or permit the voting of, or execute
written consents with respect to, any Voting Securities Beneficially Owned by
such Person in favor of the removal of a director nominated or designated in
accordance with the Existing Stockholders Agreement, in each case other than if
such director is designated for removal pursuant to the Existing Stockholders
Agreement.

 

-6-



--------------------------------------------------------------------------------

Section 3. Proxies. Each Riney Party hereby irrevocably appoints, as its proxy
and attorney-in-fact, Ellen Koplow, in her capacity as the General Counsel of
the Company, and any individual who shall hereafter succeed to such office of
the Company, with full power of substitution, to vote or execute written
consents with respect to all Voting Securities Beneficially Owned by such Riney
Party in accordance with the provisions of Section 2; provided that such proxy
may only be exercised if such Riney Party fails to comply with the terms of
Section 2. This proxy is coupled with an interest and shall be irrevocable prior
to the Termination Date, and each Riney Party will take such further action or
execute such other instruments as may be necessary to effectuate the intent of
this proxy and revoke any proxy previously granted by such Riney Party with
respect to any Voting Securities Beneficially Owned by such Riney Party.

Section 4. Standstill and Transfer Restrictions.

(a) Without the prior written approval of the Company (which shall require the
affirmative vote of a majority of the entire Board), each of the Riney Parties
shall not, directly or indirectly, and shall cause their controlled Affiliates
not to, directly or indirectly: (i) make, or in any way participate or engage
in, any “solicitation” of “proxies” (as such terms are defined under Regulation
14A under the Exchange Act) to vote, or advise or knowingly influence, or seek
to advise or influence, any Person with respect to the voting of, any Voting
Securities, including by forming, joining or in any way participating in a
Group; (ii) form, join or in any way participate in, or enter into any
agreement, arrangement or understanding with, a Group with respect to Voting
Securities; (iii) commence any tender or exchange offer for any Voting
Securities; (iv) enter into or agree, offer, propose or seek (whether publicly
or otherwise) to enter into, or otherwise be involved in or part of, or publicly
support, announce, endorse or encourage or submit to the Company or its Board,
any acquisition transaction, merger or other business combination relating to
all or part of the Company or any of its subsidiaries, or that would result in
the Riney Parties (collectively) Beneficially Owning, in the aggregate, Voting
Securities representing more than the Voting Securities Beneficially Owned by
the Riney Parties (collectively) as of the date of this Agreement, or any
acquisition transaction for all or part of the assets of the Company or any of
its subsidiaries or any of their respective businesses or any recapitalization,
restructuring, change in control or similar extraordinary transaction involving
the Company or any of its subsidiaries; (v) call or seek to call a meeting of
the stockholders of the Company or initiate, support or endorse any stockholder
proposal for action by stockholders of the Company, including any action by
written consent; (vi) acquire, offer or propose to acquire, or agree or seek to
acquire, or solicit the acquisition of, by purchase, tender or exchange offer,
through the acquisition of control of another Person (including by way of merger
or consolidation), by joining a partnership, syndicate or other Group, through
the use of a derivative instrument or voting agreement, or otherwise, Beneficial
Ownership of any additional Voting Securities (other than pursuant to any stock
split or stock dividend or similar corporate action affecting all security
holders on a pro rata basis); (vii) deposit any Voting Securities in a voting
trust or similar arrangement or subject any Voting Securities to any voting
agreement, pooling agreement or similar arrangement (other than this Agreement
and the Voting Trust Agreement); (viii) enter into any discussions,
negotiations, arrangements or understandings with any Person with respect to any
of the foregoing activities; (ix) otherwise act, alone or in concert with
others, to seek to control or influence the management or the policies of the
Company; (x) advise, assist, encourage, act as a financing source for or
otherwise invest in or enter into any discussions, negotiations, agreements or
arrangements with, any other Person in connection with any of the

 

-7-



--------------------------------------------------------------------------------

foregoing, (xi) request that the Company amend, waive or otherwise consent to
any action inconsistent with any provision of this Section 4(a); (xii) publicly
disclose, directly or through any representative, any intention, plan or
arrangement inconsistent with any of the foregoing; or (xiii) take any action
which could require the Company to make a public announcement regarding the
possibility of any of any of the foregoing.

(b) The Riney Parties shall not, nor shall any Riney Party permit any of its
controlled Affiliates to, Transfer any Voting Securities Beneficially Owned by
such Person, other than in a transaction with a Person or Group which, after
consummation of such Transfer, would not have Beneficial Ownership of Voting
Securities representing in the aggregate 5.0% or more of the Total Voting Power;
provided, that, the foregoing restriction shall not apply to (i) Transfers of
Voting Securities solely between or among the Riney Parties and any of their
Permitted Transferees which remain subject to, and bound by, the terms of this
Agreement, (ii) Transfers of Voting Securities in a bona fide firm commitment,
underwritten offering to the public, including any “block trade”, registered
under the Securities Act, pursuant to the exercise of the Riney Parties’
contractual registration rights under the Registration Rights Agreement
(provided, that the Riney Parties shall instruct the underwriters to use their
reasonable best efforts to (x) effect as wide a distribution of such Voting
Securities as is reasonably practicable without adversely affecting the pricing
thereof and (y) not sell any Voting Securities to any Person or Group who, after
consummation of such Transfer, would have Beneficial Ownership of Voting
Securities representing in the aggregate 5.0% or more of the Total Voting Power)
or (iii) Transfers of Voting Securities pursuant to any sale, merger,
consolidation, acquisition (including by way of tender offer or exchange offer
or share exchange), recapitalization or other business combination involving the
Company or any of its subsidiaries pursuant to which more than 25% of the Voting
Securities or the consolidated total assets of the Company would be acquired or
received by any Person (other than the Company or its subsidiaries) in one or a
series of related transactions, provided that, in the case of this clause (iii),
the Board has approved such transaction or proposed transaction and recommended
it to the stockholders of the Company (and has not withdrawn such
recommendation). Other than as set forth in Section 6(o)(iii), neither the Trust
nor any of the other Riney Parties shall Transfer any Voting Securities
Beneficially Owned by them to any Permitted Transferee unless such Permitted
Transferee becomes a party to and fully subject to and bound by this Agreement
to the same extent as the transferring party by executing and delivering a
joinder to this Agreement in the form attached hereto as Exhibit A.

(c) Without limiting the foregoing, the Riney Parties agree that they will not
Transfer any Voting Securities except pursuant to an effective registration
statement under, and in compliance with the requirements of, the Securities Act,
or pursuant to an available exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act and in compliance with any
applicable state, federal or foreign securities Laws. For the avoidance of
doubt, the Riney Parties shall not Transfer or attempt to Transfer any Escrow
Shares (as such term is defined in the Escrow Agreement), unless and until such
Escrow Shares are released to the Voting Trustee in accordance with the terms of
such Escrow Agreement and the Merger Agreement; provided, that nothing herein
shall prohibit any release of Escrow Shares to the Voting Trustee or the Company
in accordance with the terms of the Escrow Agreement and the Merger Agreement.

 

-8-



--------------------------------------------------------------------------------

(d) The right of any Riney Party or any of their respective Affiliates to
Transfer Voting Securities Beneficially Owned by such Person is subject to the
restrictions set forth in this Section 4, and no Transfer by any Riney Party or
any of its Affiliates of Voting Securities Beneficially Owned by such Person may
be effected except in compliance with this Section 4. Any attempted Transfer in
violation of this Agreement shall be of no effect and null and void, regardless
of whether the purported transferee has any actual or constructive knowledge of
the Transfer restrictions set forth in this Agreement, and the Company shall
not, and shall instruct its transfer agent and other third parties not to,
record or recognize any such purported transaction on the share register of the
Company. No Transfer by a Riney Party shall be effective unless and until the
Company shall have been furnished with information reasonably satisfactory to it
demonstrating that such Transfer is (x) in compliance with this Section 4 and
(y) registered under, exempt from or not subject to the provisions of Section 5
of the Securities Act and any other applicable securities Laws.

(e) With respect to the Riney Parties, any certificates for shares of Common
Stock shall bear a legend or legends (and appropriate comparable notations or
other arrangements will be made with respect to any uncertificated shares)
referencing restrictions on Transfer of such shares of Common Stock under the
Securities Act and under this Agreement, which legend shall state in substance:

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A STOCKHOLDERS AGREEMENT DATED AS OF SEPTEMBER 18, 2017,
AMONG THE COMPANY AND CERTAIN OTHER PARTIES THERETO (A COPY OF WHICH IS ON FILE
WITH THE SECRETARY OF THE COMPANY).”

(f) Notwithstanding the foregoing Section 4(e), upon the request of a Riney
Party, if at any time the restrictions on transfer under the Securities Act and
applicable state securities Laws are no longer applicable, upon receipt by the
Company of an opinion of counsel reasonably satisfactory to the Company to the
effect that the foregoing legend is no longer required under the Securities Act
or applicable state Laws, the Company shall promptly cause the foregoing legend
to be removed from any certificate for shares of Common Stock to be Transferred
by a Riney Party (other than a Transfer to a Permitted Transferee); provided,
that such Transfer is permitted under this Agreement.

(g) Any additional Voting Securities of which any Riney Party acquires
Beneficial Ownership following the date hereof shall be subject to the
restrictions and commitments contained in this Agreement as fully as if such
Voting Securities were Beneficially Owned by such Person as of the date hereof.

 

-9-



--------------------------------------------------------------------------------

(h) Nothing herein shall limit the ability of any Riney Party to enter into
(x) any hedging, swap, forward or other derivative contract (each, a “Derivative
Contract”) with respect to any Voting Securities, or (y) any bona fide pledge of
Voting Securities to support such Riney Party’s obligations under a Derivative
Contract or a margin loan, or any exercise of remedies by the counterparty or
lender thereunder; provided that (i) any such Derivative Contract, pledge or
margin loan shall be in compliance with applicable Law and (ii) no Riney Party
shall lend, permit or authorize the lending of, any Voting Security to any
Person.

Section 5. Representations and Warranties.

(a) Representations and Warranties of the Voting Trustee. The Voting Trustee
represents and warrants to the Company (and each other Riney Party hereby
represents and warrants to the Company, as of the date of the joinder agreement
pursuant to which such Riney Party became a party to this Agreement) as follows:

(i) If such Riney Party is an entity, it is duly organized and validly formed
under the Laws of the jurisdiction of its organization.

(ii) It has the full right, power and authority and capacity to execute and
deliver this Agreement and to perform its obligations under this Agreement.

(iii) The execution and delivery by it of this Agreement and the performance by
it of its obligations under this Agreement have been duly authorized by all
necessary corporate or other analogous action on its part and does not require
any corporate or other action on the part of any trustee or beneficial or record
owner of any equity interest in such Riney Party or in the Voting Securities
Beneficially Owned by such Riney Party, other than those which have been
obtained prior to the date hereof and are in full force and effect.

(iv) This Agreement has been duly executed and delivered by it and, assuming the
due authorization, execution and delivery by the Company, constitutes a legal,
valid and binding obligation of it, enforceable against it in accordance with
its terms, subject to bankruptcy, insolvency and other Laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity.

(v) The execution and delivery by it of this Agreement and the performance by it
of its obligations under this Agreement do not and will not conflict with,
result in a breach of or violate any provision of, or require the consent or
approval of any Person (except for any such consents or approvals which have
been obtained) under applicable Law, any trust instrument, organizational
document, or any contract or agreement to which it is a party.

(vi) Other than the 25,948,678 shares of Common Stock that the Voting Trustee
received and the 1,736,815 shares of Common Stock deposited into the Escrow
Account at the Closing (as defined in the Merger Agreement) pursuant to the
terms of the Merger Agreement (and subject to adjustment as set forth in
Section 1.5(b) of the Merger Agreement), as of the date hereof (or of the
applicable joinder agreement, as applicable), the Riney Parties do not
Beneficially Own any shares of Common Stock or other Voting Securities. Other
than the Voting Trust Agreement, the Support Agreements and the Letter
Agreement, there are no voting trusts, stockholder agreements, proxies or other
agreements in effect pursuant to which such Riney Party has a contractual
obligation with respect to the voting or Transfer of any Voting Securities or
which are otherwise inconsistent with or conflict with any provision of this
Agreement.

 

-10-



--------------------------------------------------------------------------------

(b) Representations and Warranties of the Company. The Company hereby represents
and warrants to the Voting Trustee as follows:

(i) The Company is a corporation, duly incorporated, validly existing and in
good standing under the Laws of the State of Delaware. The Company has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations under this Agreement.

(ii) The execution and delivery by the Company of this Agreement and the
performance of the obligations of the Company under this Agreement have been
duly authorized by all necessary corporate action on the part of the Company.
This Agreement has been duly executed and delivered by the Company and, assuming
the due authorization, execution and delivery by the Voting Trustee, constitutes
a legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to bankruptcy, insolvency and
other Laws of general applicability relating to or affecting creditors’ rights
and to general principles of equity.

(iii) The execution and delivery by the Company of this Agreement and the
performance of the obligations of the Company under this Agreement do not and
will not conflict with, result in a breach of or violate any provision of, or
require the consent or approval of any Person (except for any such consents or
approvals which have been obtained) under applicable Law, the organizational
documents of the Company or any contract or agreement to which the Company is a
party (including the Existing Stockholders Agreement).

Section 6. Miscellaneous.

(a) Assignment; Third Party Beneficiaries. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (other than by operation of Law) without the prior written
consent of (i) the Company, in the case of the Riney Parties, or (ii) the
Representative, in the case of the Company. Any purported assignment in
contravention hereof shall be null and void. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and assigns. This Agreement
(including the documents and instruments referred to herein) is not intended to,
and does not, confer upon any Person other than the parties hereto any rights or
remedies hereunder, including the right to rely upon the representations and
warranties set forth herein, except that the covenants, agreements and
obligations of the parties under this Agreement are expressly intended to
benefit and shall be enforceable by TD to the extent that the failure of any
Riney Party to perform or comply with such covenants, agreements and obligations
would reasonably be expected to be adverse to TD. The representations and
warranties in this Agreement are the product of negotiations among the parties
hereto and are for the sole benefit of the parties hereto. Any inaccuracies in
such representations and warranties are subject to waiver by the parties hereto
in accordance herewith without notice or liability to any other person. In some
instances, the representations and warranties in this Agreement may

 

-11-



--------------------------------------------------------------------------------

represent an allocation among the parties hereto of risks associated with
particular matters regardless of the knowledge of any of the parties hereto.
Consequently, Persons other than the parties may not rely upon the
representations and warranties in this Agreement as characterizations of actual
facts or circumstances as of the date of this Agreement or as of any other date.

(b) Specific Performance. The parties hereto agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
its specific terms or otherwise breached. Accordingly, the parties shall be
entitled to specific performance of the terms hereof, including an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof, in addition to any other remedy
to which they are entitled at Law or in equity. Each of the parties hereby
further waives (i) any defense in any action for specific performance that a
remedy at Law would be adequate and (ii) any requirement under any Law to post
security or a bond as a prerequisite to obtaining equitable relief.

(c) No Waivers. No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

(d) Governing Law; Jurisdiction.

(i) This Agreement shall be governed and construed in accordance with the Laws
of the State of Delaware, without regard to any applicable conflicts of law
principles.

(ii) Each party agrees that it will bring any action or proceeding in respect of
any claim arising out of or related to this Agreement or the transactions
contemplated hereby exclusively in any federal or state court located in the
State of Delaware (the “Chosen Courts”), and, solely in connection with claims
arising under this Agreement or the transactions that are the subject of this
Agreement, (i) irrevocably submits to the exclusive jurisdiction of the Chosen
Courts, (ii) waives any objection to laying venue in any such action or
proceeding in the Chosen Courts, (iii) waives any objection that the Chosen
Courts are an inconvenient forum or do not have jurisdiction over any party and
(iv) agrees that service of process upon such party in any such action or
proceeding will be effective if notice is given in accordance with Section 6(f).

(e) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY LAW AT THE
TIME OF INSTITUTION OF THE APPLICABLE LITIGATION, ANY RIGHT SUCH PARTY MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION, DIRECTLY OR INDIRECTLY, ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT: (A)

 

-12-



--------------------------------------------------------------------------------

NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH PARTY UNDERSTANDS AND
HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
Section 6(e).

(f) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (i) on the date of delivery if delivered
personally, or if by facsimile, upon confirmation of receipt, or if by e-mail so
long as such e-mail states it is a notice delivered pursuant to this
Section 6(f) and a duplicate copy of such e-mail is promptly given by one of the
other methods described in this Section 6(f), (ii) on the first (1st) business
day following the date of dispatch if delivered utilizing a next-day service by
a recognized next-day courier or (iii) on the earlier of confirmed receipt or
the fifth (5th) business day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

If to the Company:

TD Ameritrade Holding Corporation

6940 Columbia Gateway Dr., Suite 200

Columbia, MD 21046

Attention:         General Counsel

Phone:              (443) 539-2125

Facsimile:        (443) 539-2154

E-Mail:            Ellen.koplow@tdameritrade.com

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:         Edward D. Herlihy

  Matthew M. Guest

Facsimile:        (212) 403-2000

E-Mail:            EDHerlihy@wlrk.com

  MGuest@wlrk.com

If to the Voting Trustee:

Rodger O. Riney

1156 Highland Pointe Drive

St. Louis, MO 63131

Facsimile:        (314) 469-4007

E-Mail:             rriney@scottrade.com

 

-13-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Thompson Coburn LLP

One US Bank Plaza

St. Louis, MO 63101-1693

Attention:         Thomas R. Corbett

Facsimile:        (314) 552-7022

E-Mail:            tcorbett@thompsoncoburn.com

If to any Permitted Transferee, to such address as is designated by such
Permitted Transferee in such Permitted Transferee’s joinder to this Agreement.

(g) Interpretation. The parties have participated jointly in negotiating and
drafting this Agreement. In the event that an ambiguity or a question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. This Agreement shall not be
interpreted or construed to require any person to take any action, or fail to
take any action, if to do so would violate any applicable Law.

(h) Counterparts. This Agreement may be executed in two (2) or more counterparts
(including by facsimile or other electronic means), all of which shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that the parties need not sign the same
counterpart.

(i) Entire Agreement. This Agreement (including the documents and the
instruments referred to herein), together with the Merger Agreement, the
Confidentiality Agreement (as such term is defined in the Merger Agreement), the
Escrow Agreement, the Registration Rights Agreement and the Support Agreements
(as such term is defined in the Merger Agreement), constitutes the entire
agreement among the parties and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof.

(j) Severability. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable Law, but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable Law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement shall be reformed,
construed and enforced in such jurisdiction such that the invalid, illegal or
unenforceable provision or portion thereof shall be interpreted to be only so
broad as is enforceable.

 

-14-



--------------------------------------------------------------------------------

(k) Amendments and Waivers. Subject to compliance with applicable Law, this
Agreement may be amended by the parties hereto, in the case of the Company, by
action taken or authorized by the Board or any designated committee thereof, and
in the case of the Voting Trustee, by the Representative. This Agreement may not
be amended, modified, waived or supplemented in any manner, whether by course of
conduct or otherwise, except (i) in the case of an amendment or modification,
such amendment or modification is in writing, is specifically identified as
amendment hereto and is signed by the Company and the Representative or (ii) in
the case of a waiver, such waiver is in writing and signed by the Company, if
the waiver is to be effective against the Company, or the Representative, if the
waiver is to be effective against any Riney Party; provided that, without the
prior written consent of TD, no provision of this Agreement may be amended,
modified or waived in any way that would reasonably be expected to adversely
affect TD’s rights hereunder or its rights, benefits or obligations under the
Existing Stockholders Agreement. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by applicable
Law.

(l) Delivery by Facsimile or Electronic Transmission. This Agreement and any
signed agreement or instrument entered into in connection with this Agreement,
and any amendments or waivers hereto or thereto, to the extent signed and
delivered by means of a facsimile machine or by e-mail delivery of a “.pdf”
format data file, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or e-mail delivery of a “.pdf” format data file to deliver a
signature to this Agreement or any amendment hereto or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or e-mail delivery of a “.pdf” format data file as a
defense to the formation of a contract and each party hereto forever waives any
such defense.

(m) Further Assurances. Each party to this Agreement shall cooperate and take
such action as may be reasonably requested by another party to this Agreement in
order to carry out the provisions and purposes of this Agreement and the
transactions contemplated hereby.

(n) Representative. As long as the Voting Trustee owns any shares of Common
Stock, the Voting Trustee shall act as the representative (the “Representative”)
for all Riney Parties hereunder, and each Riney Party acknowledges and agrees
that the Representative shall have full power, authority and discretion to take
(or refrain from taking) any and all actions and execute and deliver any and all
documents, including any amendments or supplements to this Agreement, as it
deems necessary or desirable, in its sole discretion, on their behalf, and each
Riney Party shall be bound by any such action taken, documented executed or
other determination by the Representative. If the Voting Trustee ceases to
Beneficially Own any shares of Common Stock, the Riney Parties shall cooperate
in good faith to appoint a replacement Representative to act for all Riney
Parties in accordance with the preceding sentence, and if no agreement can be
reached, the Riney Party owning the greatest number of shares of Common Stock
among all Riney Parties shall act as the Representative for all Riney Parties in
accordance with the preceding sentence. Any such Person shall thereafter be
deemed the Representative for purposes of this Agreement.

 

-15-



--------------------------------------------------------------------------------

(o) Notwithstanding anything in this Agreement to the contrary, this Agreement
shall not (i) require or obligate any Riney Family Member to take any action
that would require the filing of a Schedule 13G or a Schedule 13D with the SEC
or (ii) prohibit, restrict or limit in any way the Transfer of Beneficial
Ownership of Voting Securities by any Riney Family Member to any other Riney
Family Member through the Trust through the issuance, exchange or cancellation
of any certificates granting the holder thereof the rights set forth in the
Voting Trust Agreement (each, a “Voting Trust Certificate”); provided, that the
Voting Securities represented thereby remain Beneficially Owned and held of
record by the Trust.

(p) Term and Termination.

(i) This Agreement will be effective as of the date hereof and shall terminate
on the earliest of (x) the first day on or prior to the third anniversary of
this Agreement that the Riney Parties, in the aggregate, cease to Beneficially
Own at least a number of shares of Common Stock equal to 66 2/3% of the number
of shares of Common Stock included in the Stock Consideration (as such term is
defined in the Merger Agreement), (y) the first day after the third anniversary
of this Agreement that the Riney Parties, in the aggregate, cease to
Beneficially Own at least a number of shares of Common Stock equal to 85% of the
number of shares of Common Stock included in the Stock Consideration and (z) at
the election of the Representative upon not less than six (6) months’ prior
written notice to the Company, which notice shall be irrevocable, a date that is
at least four (4) years from the date hereof (such date of termination, the
“Termination Date”); provided that (A) the provisions of this Section 6 shall
survive such termination and (B) in the event of a termination of this Agreement
pursuant to Section 6(p)(i)(z), the provisions of Section 4(a) of this Agreement
shall survive such termination for a period of six (6) months after the
Termination Date.

(ii) Within three (3) business days after the occurrence of an event that would
result in the termination of this Agreement pursuant to Section 6(p)(i)(x) or
Section 6(p)(i)(y), the Riney Parties shall provide written notice of such
occurrence to the Company.

[Signature Page Follows]

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.

 

TD AMERITRADE HOLDING

CORPORATION

By:     /s/ Timothy D. Hockey   Name:       Timothy D. Hockey   Title:  
President and Chief Executive Officer

RODGER O. RINEY FAMILY VOTING

TRUST U/A/D 12/31/2012

BY RODGER O. RINEY, ITS VOTING

TRUSTEE

By:     /s/ Rodger O. Riney   Name:   Rodger O. Riney   Title:   Voting Trustee

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER

The undersigned is executing and delivering this Joinder Agreement pursuant to
that certain Stockholders Agreement, dated as of September 18, 2017 (as amended,
restated, supplemented or otherwise modified in accordance with the terms
thereof, the “Stockholders Agreement”), by and among TD Ameritrade Holding
Corporation, a Delaware corporation, Rodger O. Riney, as Voting Trustee of the
Rodger O. Riney Family Voting Trust U/A/D 12/31/2012, created under the Voting
Trust Agreement dated December 31, 2012, as amended on January 21, 2016, and any
Permitted Transferee that becomes a party to the Stockholders Agreement in
accordance with the terms thereof. Capitalized terms used but not defined in
this Joinder Agreement shall have the respective meanings ascribed to such terms
in the Stockholders Agreement.

By executing and delivering this Joinder Agreement to the Stockholders
Agreement, the undersigned hereby adopts and approves the Stockholders Agreement
and agrees, effective commencing on the date hereof and as a condition to the
undersigned’s becoming a Riney Party, to become a party to, and to be bound by
and comply with the provisions of, the Stockholders Agreement applicable to the
Riney Parties, in the same manner as if the undersigned were an original
signatory to the Stockholders Agreement. Without limiting the foregoing, the
undersigned hereby acknowledges and agrees that the Representative shall be
entitled to act on behalf of and bind the undersigned under the Stockholders
Agreement in accordance with Section 6(n) thereof.

The undersigned hereby represents and warrants that, pursuant to this Joinder
Agreement and the Stockholders Agreement, it is a Permitted Transferee of
[Transferor].

The undersigned acknowledges and agrees that Section 6(a) through Section 6(p)
of the Stockholders Agreement are incorporated herein by reference, mutatis
mutandis.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Accordingly, the undersigned have executed and delivered this Joinder Agreement
as of the          day of                         ,         .

 

TRANSFEREE  

 

Name: Notice Information Address: Telephone: Facsimile: Email:

 

[Signature Page to Joinder]



--------------------------------------------------------------------------------

AGREED AND ACCEPTED

as of the          day of                             ,                 .

 

TD AMERITRADE HOLDING CORPORATION

By:    

Name:   Title:  

 

[TRANSFEROR]

By:    

Name:   Title:  

 

[Signature Page to Joinder]